Gilbert, J. :
The important question is whether the evidence is sufficient to sustain the indictment. In determining that question it must be assumed that the jury gave full credence to the testimony of the prosecutor, for we have no power to review a conviction except for errors of law.
*219The plaintiff in error was charged in the indictment witli having obtained books of the value of $510 by the false and fraudulent pretence, among others, that his check on a bank in Pennsylvania, which he gave in payment for the books, was a, good and available order, and that he kept an account in said bank.
The prosecutor testified that he was a dealer in old and rare-books; that on the 15th of June, 1877, he was brought by one D’Arcy to the prisoner and introduced to him ; that the prisoner-said, I will buy your books if you will take my check, and that, he also said it will be paid the sixth of July ; that he had bought, a lot of property and was going to build, and was rather short of money; that the money was in the business, and that he was, frightened that he would not have money enough to pay the. check. The check was given and was dated June twenty-sixth, and payable July 6, '1877. The prisoner had no account in the. bank on which the check was drawn, nor any money therein, nor, so far as appears, in any other bank.
We are of opinion that the testimony presents a palpable case-of obtaining property by false pretences. The giving of the-check was a distinct representation that the prisoner kept an. account in the bank; and his statement that the money was in thebanlc must be taken to have referred to the bank on which the check was drawn, and to have been what the prisoner had on. deposit there. The effect of these statements was not qualified by the prisoner’s promise to pay the check at his office, nor by his-statement that he was frightened that ho would not have money enough to pay the check. The check being on a bank in Pennsylvania, and the prisoner’s office in New York, the promise to-take up the check and to dispense with the presentation of it was-an additional inducement to the prosecutor to part with his books, and his statement that he might not have money enough to pay the check was equivalent to an assertion that he had some money in the bank.
The case was submitted to the jury favorably to the prisoner,, and they must have found that the making the check payable at a, future day was not a mere promise, but that the whole transaction, was a device to cheat. We quite agree with their conclusion *220up'on the facts, and the conviction is abundantly sustained by the law. (2 Russ. on Cr. [9th Am. ed.], 639 et seq.; Wh. Cr. L., § 2107; Thomas v. People, 34 N. Y., 351; Smith v. The Same, 47 id., 303.)
~Wg have examined the exceptions but have found none that are tenable, or that require comment.
The conviction must be affirmed.